Citation Nr: 0514281	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.   Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a left leg 
disability.

6.  Entitlement to service connection for a bilateral foot 
disability, claimed as tingling feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), that denied service connection for a low back 
disability, a right leg pain disability, a right hip 
disability, and bilateral tingling feet.  The case also comes 
on appeal from a September 2003 rating decision of the Waco, 
Texas Regional Office that, in pertinent part, denied service 
connection for a left hip disability, as well as a left leg 
disability.

In February 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran does not have a low back disability that is 
causally related to the veteran's active service.

2.  The veteran does not have a right leg disability that is 
causally related to the veteran's active service.


3.   The veteran does not have a right hip disability that is 
causally related to the veteran's active service.

4.  The veteran does not have a left leg disability that is 
causally related to the veteran's active service.

5.  The veteran does not have a left hip disability that is 
causally related to the veteran's active service.

6.  The veteran does not have a bilateral foot disability, 
claimed as tingling feet, that is causally related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  A right leg disability was not incurred in, or aggravated 
by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

3.  A right hip disability was not incurred in, or aggravated 
by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

4.  A left leg disability was not incurred in, or aggravated 
by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

5.  A left hip disability was not incurred in, or aggravated 
by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

6.  A bilateral foot disability was not incurred in, or 
aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was provided with a copy of the original rating 
decisions dated in January 2003 and September 2003 setting 
forth the general requirements of then-applicable law 
pertaining to the establishment of service connection.  The 
general advisement was reiterated in the Statements of the 
Case dated in May 2003 and April 2004, as well as in 
Supplemental Statements of the Case dated in April 2004.  

The record also indicates that, in specific compliance with 
the Court's ruling in Quartuccio, the veteran was so advised 
by letters dated in September 2002 and June 2003, prior to 
the RO's initial adjudication of the claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also 38 U.S.C.A § 
5103(b) (Providing in substance that after advisement to the 
claimant under the VCAA of any information which was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application).  

The letters advised the veteran that evidence which would 
substantiate his claims would include the essential 
components of a successful claim of service connection:  (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the veteran, as is detailed below.  

The RO has not afforded the veteran a VA examination 
specifically to obtain an opinion as to the etiology of the 
veteran's claimed disabilities.  Such opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service.  




Here, the veteran has proffered no evidence that demonstrates 
that he has current disabilities that are linked to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

VA has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.  

The Merits of the Claims

The veteran argues that he sustained injuries to his low 
back, right leg, right hip, left hip, left leg, and both feet 
as a result of an in-service, December 1969 incident in which 
the wall of a ditch fell on him.  The veteran so argues that 
these disabilities were incurred in the December 1969 
incident, apart from the presently service-connected left 
knee disability.  

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal as to all of the claimed disorders will be denied.  
Specifically, the appeal is denied on the bases that there is 
no competent evidence linking any of the claimed symptoms to 
service.  
The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 C.F.R. § 
3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The issues of the existence of a current disability and 
whether there is a relationship or nexus between the 
disability and the in-service incident are generally 
determined by examining whether there is competent and 
informed medical opinion evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

The record in this matter indicates that prior to the 
December 1969 service incident, the veteran reported in a May 
1966 report of medical history, taken in conjunction with his 
enlistment examination, that he had a history of swollen or 
painful joints, broken bones, and recurrent back pain.  An 
examiner reported that the veteran had a painful left hip 
with damp weather and that he did not have a medical 
prescription.  He also reported that the veteran had a 
history of a right leg fracture and low back trouble.  On the 
corresponding report of medical examination, the examiner 
reported that the veteran had low back pain in 1964, which he 
claimed to be asymptomatic at that time.  





Significantly, however, the examiner reported that the 
veteran's musculoskeletal system was normal.  The appellant's 
"PULHES" physical profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  Thus, the veteran 
was in sound physical condition at the time he entered 
military service.  

A March 1967 service medical record reflects that the veteran 
sought treatment for a pulled muscle in the left sacroiliac 
area.  He was diagnosed with muscle strain.  In a September 
1967 service medical record the veteran was noted to have 
complained of low back pain.  An examiner reported that an 
examination was within normal limits, and the veteran was 
diagnosed with lumbar sprain.  In March 1969, the veteran's 
PULHES profile was again noted to be "1"s, indicating a 
high level of physical fitness.  

As noted, in December 1969 the veteran complained of, and was 
treated for, left leg pain and left gluteal pain on weight 
bearing, after the wall of a ditch fell on him.  A physical 
examination found that there was tenderness over the gluteal 
area.  The examiner's impression was that the veteran had a 
contusion of the gluteal area.
Follow-up examination subsequently in December 1969 revealed 
that the veteran's knee and gluteal area were much improved 
and produced little problems, although  the veteran reported 
tenderness in the lateral aspect of the calf with full weight 
bearing.

In April 1970, the veteran complained of a right foot injury.  
The examiner reported that there was no injury and that the 
veteran had a callus along the right great toe.

On the veteran's May 1970 report of medical history, taken in 
conjunction with his separation examination, the veteran 
reported a history of back trouble.  However, clinical 
evaluation indicated that the veteran's spine, upper and 
lower extremities, and feet were normal.  The veteran's 
PULHES profile was all 1's.  The examiner noted that the 
veteran pulled a muscle in his back in 1967, but that it was 
treated with Darvon, heat, and rest, and there were no 
complications or sequelae.  The veteran was separated from 
active service in May 1970, and his service medical records 
are silent as to any complaints of or treatment for a right 
leg or hip disability.

Shortly after his separation from active service, the veteran 
underwent a VA physical examination in September 1970.  
Although the examiner noted the veteran's in-service 
accident, he stated that "[f]rom an orthopedic standpoint, I 
could find no disability at present."

In a February 2005 statement, the veteran's spouse reported 
that following the veteran's May 1970 discharge, he was 
moving furniture and sustained pain in his left leg.  Both 
she and the veteran reported that the veteran then consulted 
a non-VA physician, whose records are, according to the 
veteran, unavailable.  The veteran has also reported he has 
no medical records of such late-1970 medical care.  

The record evidence is otherwise silent between the veteran's 
separation from active duty and July 1988, when a non-VA 
examiner treated the veteran for back pain and sciatic 
irritation.  Records of such care from the same private 
examiner indicate continued treatment.  However, apart from 
its historical occurrence, none of the post-service medical 
records indicate any connection between the veteran's 
military service, ending in May 1970, and treatment beginning 
in July 1988.  



Indeed, in a April 1974 annotation to an RO letter requesting 
medical records, George Apple, M.D., (reported by the veteran 
to have treated him for left leg symptoms) reported that he 
was unaware of any disability that would necessitate 
compensation.  


Low Back Disability:  

The veteran asserts that service connection is warranted for 
a low back disability. 
As noted, in order to establish service connection on a 
direct basis the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current injury, and an in-service injury.  

While the record reflects that in 1967 the veteran complained 
of low back pain and was treated for muscle strain in the 
left sacroiliac area, there is no evidence to support that 
any back pain currently experienced by the veteran is linked 
to any incident of service. 

Indeed, the veteran's May 1970 separation examination 
indicates that his spine was normal and his upper extremities 
PULHES profile was "1."  Significantly, the examiner, from 
the May 1970 examination, noted that although the veteran had 
pulled a muscle in his back in 1967, it was treated and there 
were no complications or sequelae.

In terms of a current disability, the record reflects that 
between July 1988 and February 1990, the veteran was treated 
for, among other things, irritated disc syndrome.  However, 
there is no competent evidence indicating that the disorder 
was caused by any incident of military service.  

In this regard, there is no evidence to the contrary.  That 
is, the only evidence of record is to the effect that the 
veteran does not have a current low back disability that is 
related to his military service.  Despite the veteran's 
assertions, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the competent evidence of 
record fails to establish that the veteran has a current low 
back disability that is related to service.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.


Right Leg and Hip:

The veteran asserts that service connection is warranted for 
a right leg and hip disability.  In terms of an in-service 
disability, the veteran's service medical records demonstrate 
that he was injured in December 1969 when the wall of a ditch 
fell on him.  However, it is significant to point out that 
the contemporaneous service medical records do not indicate 
that the veteran ever complained of, or was treated for, a 
right leg or hip injury in conjunction with this accident or 
any other incident of service.  Further, the Board observes 
that the record is devoid of any competent evidence that 
establishes that the veteran has a current right leg and/ or 
hip disability.  

In this regard, there is no evidence to the contrary.  It is 
well-settled that the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability - the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  



Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a right leg and hip disability.


Left Leg and Hip:

The veteran also asserts that service connection is warranted 
for a left leg and hip disability, apart from the presently 
service-connected left knee disorder.  

As noted above, the record reflects that in December 1969, 
the veteran's left leg and gluteal region were injured after 
the wall of a ditch fell on him.  However, the record does 
not reflect that such injuries were chronic.  There is no 
evidence that after December 1969, the veteran sought any 
further treatment for a left leg or hip injury; his May 1970 
report of medical examination indicates that the veteran's 
lower extremities were normal and he received a "1" on his 
lower extremities PULHES profile. 

In terms of a current disability, the record does not 
demonstrate that the veteran has a current left hip or leg 
disability that is linked by competent evidence to any in-
service incident, apart from the service-connected left knee 
disorder.  The record  reflects that between July 1988 and 
February 1990, the veteran was treated for, among other 
things, left leg and hip pain, which an examiner, in August 
1988, attributed to the veteran's wearing of a knee 
immobilizer.  However, there is no competent evidence of 
record which establishes that the veteran continues to have 
such symptomology, or etiologically relates any of the 
veteran's assertions to any service incident.  

Despite the veteran's assertions, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a left leg and hip disability.


Bilateral Tingling Feet:

The veteran further asserts that service connection is 
warranted for a bilateral foot condition, claimed as tingling 
feet.  However, the contemporaneous service medical records 
do not indicate that the veteran ever complained of, or was 
treated for a foot condition that was manifested by tingling 
feet.  While the record demonstrates that the veteran was 
treated for a right great toe callus in service, there is no 
evidence that such condition resulted in or was manifested by 
tingling feet.  

Further, on his May 1970 separation examination, it was 
reported that his feet were normal and his PULHES profile for 
his lower extremities was "1." 

The record is devoid of any competent evidence that 
establishes that the veteran has a current bilateral tingling 
foot disability.  While the record reflects that in August 
1988 and February 1990, the veteran complained decreased 
sensation on the left foot and pain on his right great toe, 
there is no competent opinion of record that etiologically 
relates the veteran's in-service right toe condition to the 
above-referenced left foot or right toe pain and numbness, or 
any other purported bilateral tingling feet condition that is 
claimed to presently exist.

That is, the only evidence of record is to the effect that 
the veteran does not have a Therefore, the Board finds that 
the competent evidence of record fails to establish that the 
veteran has a current bilateral tingling foot disability that 
is related to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral foot disability, 
claimed as tingling feet.


ORDER

Service connection for a low back disability is denied.

Service connection for a right leg disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a left leg disability is denied.

Service connection for a bilateral foot disability, claimed 
as tingling feet, is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


